TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00443-CR



                               Exavier Rhysen Ruffin, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 70880, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Exavier Rhysen Ruffin seeks to appeal his May 1, 2017 judgment of conviction.

The thirty-day deadline for perfecting the appeal was May 31, 2017, and the deadline for filing an

extension of time to file the notice of appeal was June 15, 2017. See Tex. R. App. P. 26.2(a)(1),

26.3. However, Ruffin did not file his notice of appeal until June 5, 2018, and he did not file any

extension of time to file his notice of appeal.

               Under the circumstances, we lack jurisdiction to dispose of this purported appeal in

any manner other than by dismissing it for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519,

522–23 (Tex. Crim. App. 1996) (concluding that when belated notice of appeal is filed without

timely motion for extension of time to file notice of appeal, appellate court must dismiss purported

appeal for lack of jurisdiction); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998) (holding that amendments to rules of appellate procedure did not affect Olivo’s rationale

requiring timely notice of appeal to vest appellate court with jurisdiction).

               The appeal is dismissed for want of jurisdiction.



                                              _________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 18, 2018

Do Not Publish




                                                  2